Citation Nr: 1623773	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Veteran perfected an appeal of the rating assigned for service-connected non-Hodgkin's lymphoma, he withdrew this claim in a December 2011 statement before it was certified to the Board.  Therefore, the issue will not be considered herein.  

The Veteran and his spouse provided testimony during a Board videoconference hearing in September 2012.  A transcript is of record.
 
In October 2014, the Board granted service connection for tinnitus and denied entitlement to service connection for bilateral hearing loss.
 
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted an April 2015 Joint Motion for Remand (JMR) to vacate the Board's decision insofar as it denied entitlement to service connection for hearing loss, and remanded the case for readjudication in accordance with the JMR.

In September 2015, the Board remanded the case for additional development consistent with the findings in the JMR. 

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

Bilateral hearing loss was first demonstrated long after service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2015).
 
Regarding service connection for hearing loss, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.
 
VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any outstanding treatment.  He was provided with a VA examination in May 2010.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the JMR, the parties agreed that the Board erred in its October 2014 decision by relying on an inadequate May 2010 VA exam in denying the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Specifically, the parties noted that the VA examiner who provided the March 2010 opinion relied on the Veteran's threshold hearing levels reflected in his January 1966 discharge audiogram, which had not been converted to International Standard Organization (ISO) units.  Service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  In finding that the Veteran did not have a hearing loss related to service, the May 2010 VA examiner noted that the Veteran's hearing loss was normal at discharge from service; however, the converted January 1966 discharge audiogram results reflected auditory thresholds at 500 Hertz of 25 decibels bilaterally.  The JMR noted that the Court has held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993).
 
In addition, the parties noted that the Veteran testified in September 2012 that his hearing had recently worsened.  As such, the parties noted that a new evaluation to determine the level of the Veteran's hearing loss may be necessary.  In this regard, if the examiner's opinion regarding a relationship between current hearing loss and service changed to favorable, then the controlling factor in a grant of service connection would be whether the Veteran had a hearing loss disability under section 3.385.  As the Veteran has alleged worsening of his hearing since the last examination then a new audiology evaluation would be required. See e.g. Palczewski v. Nicholson, 21 Vet.App. 174 (2007). 

Based on the findings of the JMR, the Board remanded the case in September 2015, in order to provide the Veteran for a VA examination to assess the current severity and etiology of bilateral hearing loss and to determine whether any hearing loss was related to acoustic trauma, or any other incident, in service.  The Board instructed the examiner to convert the audiogram results from the January 1966 discharge audiogram from ASA to ISO units, and discuss the significance of such conversions, and to specifically address the post-conversion auditory thresholds of 25 decibels bilaterally at 500 Hertz.  Any shifts in decibel levels during the course of service were to be noted and discussed.

The requested opinion was provided in December 2015.  The examiner provided an opinion as to whether a current hearing loss would be related to service.  In so opining, the examiner converted the audiogram results from the January 1966 discharge audiogram from ASA to ISO units, discussed the significance of such conversions, and addressed the post-conversion auditory thresholds of 25 decibels bilaterally at 500 Hertz.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board notes that the Veteran was not provided with a VA examination; however, as the VA opinion provides competent evidence that any current hearing loss would not be related to active duty, further remand for a VA examination is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Background and analysis

The Veteran asserts that his bilateral hearing loss is related to noise exposure from weapons fire during active service.  His DD Form 214 reflects service in the United States Army as a field artilleryman.  In addition, at the September 2012 Board hearing, he reported that he was frequently around weapons fire without hearing protection.
 
The Veteran is competent to report these in-service incidents or exposures, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2012); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  Therefore, the Board finds his reports of these in-service incidents or exposures to be credible.  Regarding hearing loss, a May 2010 VA audiology examination included audiogram results which failed to demonstrate hearing loss under 38 C.F.R. § 3.385, as auditory thresholds were not found to be 40 decibels or greater at any frequency, the auditory thresholds for at least three frequencies were not 26 decibels or greater, or speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Nevertheless, the examiner provided an etiology opinion for the degree of hearing loss that was present. 
 
Service treatment records are negative for any complaints or findings of hearing loss.  A pre-induction examination in November 1963 did not include audiogram results, but rather noted a normal whisper test, bilaterally.
 
A January 1966 separation examination revealed that pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (15)

Speech audiometry was not conducted during service and findings for 3000 Hertz were not provided.  The Board notes that service department audiometric readings prior to October 31, 1967, are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385.  As such, the converted hearing thresholds are provided in parentheses.
 
The separation audiogram results, the only audiometric findings in the service treatment records, demonstrate that the Veteran did not have bilateral hearing loss during service.  The first evidence of bilateral hearing loss came with the Veteran's March 2010 claim for benefits, more than 43 years after service discharge.
 
The May 2010 VA examiner concluded, after reviewing the claims file and noting that bilateral hearing loss was not demonstrated during service, that the Veteran's current hearing loss was less likely as not caused by or the result of noise exposure during service.  The examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift that disappears in 16 to 48 hours after exposure.  Impulse sounds and continuous exposure may also damage the structure of the inner ear resulting in an immediate hearing loss.  If hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.
 
Because the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  As the Veteran's separation examination demonstrated normal hearing, the examiner concluded that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.

The Veteran testified during the September 2012 Board hearing that his hearing has recently worsened since the 2010 VA examination.  His wife testified that she had known the Veteran since he was in the military and that he has always had difficulty hearing.

As noted above, however, this examiner did not convert the ASA units to ISO units.  As such, the examination report was returned to the VA examiner to do this and to provide an opinion using the converted units.

The opinion was provided in December 2015.  The examiner noted that, at separation, hearing evaluation revealed normal hearing thresholds bilaterally.  Even after using the ASA to ISO conversions, all thresholds fall within the normal hearing range.  He indicated that a threshold of 25dB at 500Hz is still considered normal hearing, and 500Hz would be the least likely to be affected by noise exposure.  Noise exposure would first affect 4000 and 3000 Hz, where thresholds were 15-20dB, taking into consideration the ASA to ISO conversion.

The examiner stated that current science from the Institute of Medicine indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  In addition, the "evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  As a result, the examiner opined that hearing impairment was less likely as not caused by or aggravated by military noise exposure.

The Board concludes that the evidence is against a finding of a nexus between current hearing loss and in-service noise exposure.  The only evidence of record supporting the finding of a nexus between current hearing loss and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  Service treatment records, however, demonstrate that he did not have hearing loss at discharge.  The record reflects a significant gap of over 43 years between discharge and his current claim, which is the first complaint of hearing loss of record.
 
The Board also finds that the Veteran lacks the necessary medical expertise to say that a hearing loss disability identified long after service is the result of in-service trauma as opposed to a post-service event or process.  The only competent and credible evidence regarding the etiology of bilateral hearing loss is that of the VA examiner, which is against the claim.

The December 2015 VA examiner found that a threshold of 25 dB at 500 Hz, as shown at the Veteran's discharge from service, is considered normal hearing.  The Board acknowledges that, under Hensley thresholds higher than 20 dB indicate some level of hearing loss.  In this case, however, the Veteran's claim for service connection for hearing loss is based upon in-service noise exposure.  The December 2015 VA examiner found that the 500 Hz threshold would be the least affected by noise exposure.  According to the examiner, the remaining thresholds-those that would reflect a hearing loss due to noise exposure, especially 3000-4000 Hz, were normal.  As such, the Board finds that the medical evidence of record shows that the threshold of 25 dB at 500 Hz is not indicative of a hearing loss due to noise exposure in service.  The examiner addressed this threshold level and provided a rationale for his opinion that it was less likely as not that any current hearing impairment was due to service.  As such, this opinion is competent, probative evidence against the claim.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

Given the lack of competent and credible evidence linking current bilateral hearing loss to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


